Citation Nr: 1446439	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty for training (ACDUTRA) service from July 7, 2003 to August 22, 2003, and active duty service from March 2006 to June 2007, with additional National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Muskogee, Oklahoma RO.  In December 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  In March 2014, the Board remanded the matters for additional development.

An August 2014 rating decision granted the Veteran service connection for right knee strain, effective April 9, 2010 (the date the claim for service connection was received); therefore, that issue is no longer before the Board.


FINDINGS OF FACT

1.  A left hip disability was not manifested in service; arthritis of the left hip was not manifested in the first postservice year; and any current left hip disability is not shown to be related to the Veteran's service.

2.  Competent medical evidence establishes that the Veteran's left knee strain was incurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for left knee strain is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April 2010, May 2010, and August 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2010 and June 2014, which will be discussed in greater detail below; the Board finds these examinations to be adequate as they (cumulatively) included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

Left hip disability

The Veteran contends that he has a left hip disability that was incurred in, or caused by, his active duty service.  His STRs are silent for any complaints, findings, treatment, or diagnosis regarding the left hip.  

May to July 2010 private treatment records note he reported left hip pain, and that the hip pain began in approximately 2008.  

On July 2010 VA examination, the Veteran reported that he was on convoy duty as a driver in September 2006 when his vehicle was hit by two IEDs.  He reported that, while serving in Afghanistan, he was either driving a vehicle or acting as a gunner in a vehicle, which caused difficulty with his knees due to the rough roads and jolting ride.  He reported that after service, he worked as a floor service manager for Walmart, which required him to walk around for most of the day; he was unable to keep up with his duties due to knee and hip pain.  He reported that his major problems were related to his back and knees, and to a lesser extent to his hips, and that if he sat with his legs crossed, he would eventually develop pain in his hips.  Following a physical examination, the impressions included difficulty with pain in his knees and, to a lesser extent, his hips.  The examiner noted that the possibility of early onset osteoarthritis was a consideration.

On June 2014 VA examination, the Veteran reported having left hip pain since 2010; he saw a private chiropractor for back and hip adjustments.  He reported that he currently had difficulty getting out of a chair and a car as well as driving long distances, as beyond 30 minutes his hip began to hurt.  Following a physical examination, the diagnosis was left hip strain.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the STRs are silent for hip complaints, and further noted that a review of VA medical records found that the Veteran was seen in June 2009, when his main complaints included back pain, knee pain, and PTSD.  There was no indication of him complaining of hip pain even two years after discharge.  The examiner opined that, therefore, it is less likely than not related to service.

Additional VA treatment records through 2014 include complaints of left hip pain with no comment regarding the etiology of any hip disability.

The Board finds that the June 2014 VA examination report, concluding that the Veteran's current left hip disability is less likely than not related to service, warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains why the complaints and findings do not support a nexus between any left hip diagnosis and the Veteran's service (i.e., there is no basis for relating a hip disability to service).  

There is no evidence that any left hip disability was manifested in service or that arthritis of the hip was manifested in the first postservice year.  Consequently, service connection for a left hip disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for left hip arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Postservice evaluation and treatment records provide no indication that a left hip disability may somehow be directly related to the Veteran's service; they tend to show that left hip symptoms were first noted more than two years following service.  Therefore, direct service connection for a left hip disability (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

Regarding the Veteran's own opinion that he has a left hip disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not cite to any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any rationale for his opinion.   Therefore, his opinion has no probative value.  
As there is no probative evidence supporting that a left hip disability might be related to the Veteran's service, the preponderance of the evidence is against the claim of service connection for such disability.  Hence, the appeal in the matter must be denied.

Left knee disability

The Veteran contends that he has a left knee disability that was incurred in service.  On June 2009 VA treatment, he reported having knee pain for about two years, beginning when he was overseas, which he believed was due to the body armor he wore in service.  The assessments included chronic knee pain.  X-rays of the left knee showed normal joint space and no left knee bone or joint abnormality.

On July 2009 periodic health assessment, the Veteran reported that he was seeking VA treatment for bilateral knee pain that caused him difficulty squatting and running.  He reported a three year history of bilateral knee pain, since being deployed to Afghanistan; he did not report a specific injury but reported that the right knee hurt more than the left.  The assessments included bilateral knee pain.  It was noted that he needed a temporary profile for knee pain.

On July 2010 VA examination, the Veteran reported that he was on convoy duty as a driver in September 2006 when his vehicle was hit by two IEDs.  He reported that, while serving in Afghanistan, he was either driving a vehicle or acting as a gunner in a vehicle, which caused difficulty with his knees due to the rough roads and jolting ride.  He reported that after service, he worked as a floor service manager for Walmart, which required him to walk around for most of the day; he was unable to keep up with his duties due to pain in his knees and hips.  He reported that his knees currently bothered him intermittently, if he walked around too much.  He reported that his major problems were related to his back and knees, and to a lesser extent to his hips.  He reported having pain in his knees after a lot of walking.  Following physical examination, the impressions included difficulty with pain in his knees and, to a lesser extent, his hips.  The examiner noted that the possibility of early onset osteoarthritis was a consideration.
On June 2014 VA examination, the Veteran reported having knee pain since his deployment in 2007, and the pain had gradually gotten worse.  He reported difficulty running and climbing stairs, and took ibuprofen as needed.  Following a physical examination, the diagnosis was bilateral knee strain.  The examiner opined that the condition claimed was at least as likely as not (a 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that a review of the treatment records dated June 2009 indicates that the Veteran had had knee pain for two years, though X-rays were negative at that time.  The examiner opined that, as there is documentation of the Veteran complaining of knee pain within two years of discharge and that he clearly stated that the knee pain started due to wearing heavy body armor in service, it is at least as likely as not related to service.  

It is not in dispute that the Veteran has a left knee disability.  Furthermore, it is not in dispute that during his active duty service he engaged in activities that impacted on his knees.  Finally, competent medical evidence relates his current left knee disability to his activities in service; on June 2014 VA examination, the examiner found that the Veteran had left knee strain that at least as likely as not was incurred in service.  All of the requirements for establishing service connection are met; service connection for left knee strain is warranted.   


ORDER

Service connection for a left hip disability is denied.

Service connection for left knee strain is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


